Citation Nr: 1039298	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for migraine 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hand disorder, to include arthritis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a heart disorder, to 
include atherosclerosis.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 
1994.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The issues of entitlement to service connection for arthritis of 
the hands and entitlement to service connection for hepatitis B 
are addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.

In a July 2010 hearing before the Board, the Veteran raised the 
issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  This 
issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.



FINDINGS OF FACT

1.  An August 1994 rating decision denied the Veteran's claim of 
entitlement to service connection for hypertension.

2.  Evidence associated with the claims file since the August 
1994 rating decision was not of record at the time of the August 
1994 rating decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement to 
service connection for hypertension.

3.  An August 1994 rating decision denied the Veteran's claim of 
entitlement to service connection for arthritis of the hands.

4.  Evidence associated with the claims file since the August 
1994 rating decision was not of record at the time of the August 
1994 rating decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement to 
service connection for a bilateral hand disorder, to include 
arthritis.

5.  An August 1994 rating decision denied the Veteran's claim of 
entitlement to service connection for headaches.

6.  Evidence associated with the claims file since the August 
1994 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of entitlement 
to service connection for migraine headaches.

7.  The medical evidence of record shows that the Veteran has a 
current diagnosis of diabetes mellitus which is related to 
military service.

8.  The medical evidence of record shows that the Veteran's 
hypertension is related to his service-connected diabetes 
mellitus.  

9.  The medical evidence of record shows that the Veteran's heart 
disorder is related to his service-connected diabetes mellitus.

10.  The preponderance of the evidence of record does not show 
that the Veteran has a current diagnosis of a chest pain 
disability for which service connection can be granted.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral hand disorder, to include 
arthritis, is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for migraine headaches, is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Diabetes mellitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

5.  Hypertension is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

6.  A heart disorder, to include atherosclerosis, is proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  Chest pain is not a disability for which compensation can be 
awarded.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 4.14 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a 
letter dated in September 2002 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
Veteran in January 2010, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical records 
have been obtained.  VA examinations sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

New and Material Claims

An unappealed rating decision in August 1994 denied the Veteran's 
claims of entitlement to service connection for hypertension, 
arthritis of the hands, and headaches.  The hypertension and 
bilateral hand claims were denied on the basis that there was no 
medical evidence of record that such disorders had been 
diagnosed.  The headache claim was denied on the basis that the 
symptoms recorded during service were shown to be acute and 
transitory, with no permanent residual disability.  The relevant 
evidence of record at the time of the August 1994 rating decision 
consisted of the Veteran's service treatment records.
 
The Veteran did not file a notice of disagreement after the 
August 1994  rating decision.  Therefore, the August 1994 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In September 2002, a claim to reopen the issues of entitlement to 
service connection for migraine headaches, hypertension, and a 
bilateral hand disorder, to include arthritis, was received.  
Evidence of record received since the August 1994 rating decision 
includes copies of service treatment records, military hospital 
medical records dated from March 1994 to September 2001, private 
medical records dated from April 2001 to July 2010, VA medical 
records dated from October 2002 to April 2010, and a transcript 
of a July 2010 hearing before the Board.  With the exception of 
the copies of the Veteran's service treatment records, all of the 
evidence received since the August 1994 rating decision is 
"new" in that it was not of record at the time of the August 
1994 decision.

With respect to the claims of entitlement to service connection 
for hypertension and a bilateral hand disorder, to include 
arthritis, the new evidence of record includes diagnoses of both 
of these disabilities.  Specifically, the medical records are 
replete with diagnoses of hypertension and a February 2006 VA 
hands examination report gave a diagnosis of chronic hand strain.  
As such, the new evidence relates to unestablished facts 
necessary to substantiate these claims.  In addition, the medical 
evidence of record also includes a February 2006 VA diabetes 
mellitus examination report which relates the Veteran's 
hypertension to his diabetes mellitus.  As service connection for 
diabetes mellitus is granted below, the February 2006 VA diabetes 
mellitus examination report raises a reasonable possibility of 
substantiating the Veteran's hypertension claim.  38 C.F.R. § 
3.156(a).  Furthermore, the February 2006 VA hands examination 
report characterized the Veteran's bilateral hand disorder as 
"chronic," which provides medical evidence of that the 
condition is not acute and may have an extended etiology.  In 
addition, in the July 2010 hearing before the Board, the Veteran 
provided lay testimony of continuity of symptomatology since 
separation from military service.  As such, the new evidence 
raises a reasonable possibility of substantiating the Veteran's 
bilateral hand disorder claim.  Id.  Accordingly, the Veteran's 
claims of entitlement to service connection for hypertension and 
a bilateral hand disorder are reopened.

With respect to the claim of entitlement to service connection 
for migraine headaches, the new evidence does not include any 
diagnosis of a migraine headache disorder.  In a February 2000 
military hospital report, the Veteran complained of a sore throat 
and headache.  After physical examination, the diagnosis was not 
related to migraine headaches.  While the Veteran reported 
experiencing a headache after walking a short distance in a 
February 2006 VA heart examination report, once again no headache 
diagnosis was given.   In both of these cases, the Veteran's 
headache complaints coincided with symptoms of other non-migraine 
headache-related disorders, and no diagnosis of a headache 
disorder was given.  Accordingly, the new evidence of record does 
not show that the Veteran has ever received a diagnosis of a 
headache disorder.  As such, the evidence received since the 
August 1994 rating decision does not raise a reasonable 
possibility of substantiating the Veteran's migraine headache 
claim.

Since the additional evidence received since the March 1992 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for migraine 
headaches.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Diabetes Mellitus

The Veteran's service treatment records include multiple blood 
glucose tests.  The Veteran's blood glucose level was 109 on 
February 27, 1991; 121 on August 19, 1992; 108 on August 20, 
1992; and 112 on October 19, 1993.  A May 1993 service treatment 
report noted "[b]orderline" diabetes mellitus.

After separation from military service, a March 2001 military 
hospital medical report gave a diagnosis of new onset diabetes 
mellitus, type II, uncontrolled.  The medical evidence of record 
shows that diabetes mellitus has been consistently diagnosed 
since March 2001.

A February 2006 VA diabetes mellitus examination report stated 
that the Veteran's claims file had been reviewed.  After a 
physical examination and diagnostic testing, the diagnosis was 
diabetes mellitus, type II, poorly controlled.  The examiner then 
noted the Veteran's specific in-service blood glucose levels.  On 
the basis of those test results, the examiner opined that

it is very clear that this [V]eteran now is 
a diabetic, but back in 1992 and 1993, that 
diagnosis cannot be substantiated.  It is 
also noted that the [V]eteran was diagnosed 
back in 1992 and 1993 of being a borderline 
diabetic.  According to the American Heart 
Association and the Diabetic Association, 
there is no such diagnosis of borderline 
diabetes, you either have it or you do not 
based on whatever criteria that they give, 
and based on the criteria which now says 
blood sugars of over 112 fasting, during 
this time, this [V]eteran did not meet that 
criteria and did not in fact have diabetes.  
However, what he did have was what would be 
considered a metabolic syndrome which was 
back then called borderline diabetes.  
According to the Diabetic Association, the 
term borderline diabetes has been 
incorrectly used, but was indentifying the 
characteristics of metabolic syndrome, 
meaning that the individual has high 
cholesterol, is overweight, and may have 
one single incident of a blood sugar 
elevated.  This gentleman definitely does 
meet that criteria back in 1992 and 1993.  
However, it also goes on to state that 
patients exhibiting metabolic syndrome may 
in fact go on[]to meet the criteria for a 
diagnosis of diabetes mellitus.  So it is 
my medical opinion that this [V]eteran in 
1992 and 1993 did in fact have a diagnosis 
of metabolic syndrome and not in fact 
diabetes, but it has developed [i]nto the 
diabetic.  Therefore, it is my medical 
opinion that it is at least as likely than 
not that this [V]eteran's metabolic 
syndrome that he was having back in 1992 
and 1993 . . . is at least as likely as not 
related to or has gone to cause his current 
diagnosis of diabetes mellitus.

The medical evidence of record shows that the Veteran has a 
current diagnosis of diabetes mellitus which is related to 
military service.  Despite the in-service notation of borderline 
diabetes, the February 2006 VA diabetes mellitus examination 
report clearly states that the Veteran did not have diabetes 
mellitus during active military service.  However, the medical 
evidence of record shows that diabetes mellitus has been 
consistently diagnosed since March 2001.  Furthermore, while the 
February 2006 VA diabetes mellitus examination report states that 
the Veteran did not have diabetes mellitus during military 
service, it also specifically says that the Veteran did have a 
"metabolic syndrome" during service.  The report further states 
that the in-service "metabolic syndrome" caused the Veteran's 
current diabetes mellitus.  There is no medical evidence of 
record that contradicts the February 2006 medical opinion, or 
otherwise relates the Veteran's currently diagnosed diabetes 
mellitus to anything other than military service or a 
service-related disorder.  Accordingly, the medical evidence of 
record shows that the Veteran's currently diagnosed diabetes 
mellitus was caused by a medical disorder which began during 
active military service.

As such, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's diabetes mellitus is related to military 
service and therefore, service connection for diabetes mellitus 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension and Heart Disorder

The Veteran's service treatment records are negative for any 
diagnosis of hypertension or a heart disorder.

After separation from military service an October 1997 military 
hospital report stated that, after physical examination, the 
assessment was hypertension and rule out coronary artery disease.  
The medical evidence of record shows that hypertension has been 
consistently diagnosed since October 1997.

A June 2002 private medical report stated that the Veteran was 
seen for evaluation of chest pain.  On a bilateral selective 
coronary angiography with ventriculography, the Veteran was found 
to have a 30 percent stenosis in the proximal portion of the 
second diagonal.  The impression was mild diagonal disease.  The 
medical evidence of record shows that a heart disorder has been 
consistently diagnosed since June 2002.

A February 2006 VA diabetes mellitus examination report stated 
that the Veteran's claims file had been reviewed.  After a 
physical examination and diagnostic testing, the examiner opined 
that the Veteran's "current hypertension and heart condition are 
directly associated with his now diagnosed diabetes mellitus."

The medical evidence of record shows that the Veteran's 
hypertension and heart disorder are related to his service-
connected diabetes mellitus.  The Veteran has a current diagnosis 
of hypertension and a heart disorder.  Furthermore, the only 
medical evidence of record that addresses the etiology of the 
Veteran's hypertension and heart disorder is the February 2006 VA 
diabetes mellitus examination report.  This report stated that 
the Veteran's hypertension and heart disorder were related to his 
diabetes mellitus.  As discussed above, service connection for 
diabetes mellitus is been granted herein.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's hypertension and heart disorder are 
related to a service-connected disability and therefore, service 
connection for hypertension and a heart disorder is warranted.  
Gilbert, 1 Vet. App. 49.

Chest Pain

The Veteran's service treatment records include complaints of 
chest pain in January 1985 and August 1985.  The August 1985 
report gave an assessment of chest pain, etiology unknown.  The 
Veteran's service treatment records are negative for further 
complaints of chest pain, and the Veteran actively denied 
experiencing chest pain on reports of medical history dated in 
June 1980, September 1983, April 1985, September 1985, and 
October 1993.

After separation from military service, a May 1994 military 
hospital report stated that the Veteran complained of chest pain 
for the previous three weeks.  After physical examination, the 
diagnosis was costochondritis.  A second May 1994 military 
hospital report stated that the Veteran complained of chest pain 
for the previous two months.  On physical examination, there was 
tenderness at the right fifth and sixth costochondrea.  The 
assessment was Tietze's syndrome and rule out collapse disease.

In an October 1997 military hospital report, the Veteran denied 
experiencing chest pain.

In a January 1998 military hospital report, the Veteran denied 
experiencing chest pain.

In a January 2002 private medical report, the Veteran complained 
of chest pain which he described as a pulling sensation in the 
left scapular region radiating to the left lateral chest wall.  
The Veteran reported that he did not notice the pain when he 
stopped lifting weights for two weeks, and that the pain resumed 
when he returned to weight lifting.  After physical examination, 
the diagnosis was chest pain.  The examiner opined, "[h]ighly 
suspect of musculoskeletal etiology, will treat with 
anti-inflammatories."

In an April 2002 private medical report, the Veteran complained 
of chest pain.  After physical examination, the diagnosis was 
unspecified chest pain.  A second April 2002 private medical 
report dated the same day gave a diagnosis of chest pain.

A May 2002 private medical report gave a diagnosis of chest pain.

In a June 2002 private medical report, the Veteran complained of 
chest pain which had increased over the previous two month with 
no known precipitating cause.  After physical examination and 
diagnostic testing, the assessment was atypical symptoms, but 
with scans suggestive of apical ischemia.  The examiner opined 
that ischemic heart disease was suspected.  After physical 
examination, the diagnosis was unspecified chest pain.  In a 
second June 2002 private medical report, the Veteran complained 
of chest pain.  After physical examination, the diagnosis was 
unspecified chest pain

In a July 2002 private medical report, the Veteran complained of 
chest pain.  After physical examination, the diagnosis was 
arteriosclerotic cardiovascular disease.  In a second July 2002 
private medical report, the Veteran complained of chest pain.  
After physical examination, the impression discussed heart and 
arterial findings.

In an August 2002 private medical report, the Veteran complained 
of chest pain.  After physical examination, the diagnosis was 
chest pain which continued despite an increase of medication.  
The examiner noted that the Veteran "may have some degree of 
isolated systolic hypertension."

In an October 2002 private medical report, the Veteran complained 
of chest pain.  After physical examination, the diagnosis was 
isolated systolic hypertension which the examiner opined was "a 
major contributor to his chest pain."

In an October 2002 VA general medical examination report, the 
Veteran complained of intermittent chest pain with dyspnea.  He 
reported that he was advised to take nitroglycerin, but was 
noncompliant.  After physical examination, the diagnoses included 
coronary artery disease and metabolic equivalents which were 
limited by chest pain and hypertension.

In a February 2006 VA heart examination report, the Veteran 
complained of daily chest pain which occurred at rest or with 
exertion.  He reported shortness of breath and a headache which 
coincided with the chest pain.  After physical examination and 
diagnostic testing, the diagnoses were hypertension and trace 
pulmonic and tricuspid regurgitation.

In a December 2006 private medical report, the Veteran complained 
of chest pain.  After physical examination, the impression 
discussed heart and arterial findings.

In a January 2007 private medical report, the Veteran complained 
of chest pain.  After physical examination and diagnostic 
testing, the impression discussed heart and arterial findings.

A July 2010 letter from a private medical practitioner listed the 
conditions for which the Veteran was receiving treatment.  This 
list did not include chest pain or a musculoskeletal chest 
disorder.

The preponderance of the evidence of record does not show that 
the Veteran has a current diagnosis of a chest pain disability 
for which benefits can be awarded.  The medical evidence of 
record clearly demonstrates that the Veteran has experienced 
chest pain on a regular basis since May 1994.  However, the 
medical evidence of record does not show that this symptom has 
ever been associated with a diagnosis that would warrant service 
connection.  To the extent that the medical evidence shows that 
the Veteran has a disability diagnosed as 'chest pain,' pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).

The medical evidence of record also includes multiple statements 
ascribing the Veteran's chest pain to other disabilities.  
Specifically, in May 1994 the Veteran received diagnoses of 
costochondritis and Tietze's syndrome.  However, these diagnoses 
were made over eight years prior to the date of the Veteran's 
claim, and the medical evidence of record does not demonstrate 
that these diagnoses have ever been reported again.  The only 
other mention of a musculoskeletal cause for the Veteran's chest 
pain is in the January 2002 private medical report in which the 
examiner gave a diagnosis of chest pain, but opined, "[h]ighly 
suspect of musculoskeletal etiology."  From this point onwards, 
the medical evidence of record increasingly focused on heart and 
arterial causes for the Veteran's chest pain, and from October 
2002 to the present, the Veteran's chest pain complaints have 
always resulted in a diagnosis or discussion related to heart 
and/or arterial disorders.  To the extent that the Veteran does 
currently experience chest pain as a result of heart and/or 
arterial disabilities, as discussed above, service connection has 
been granted herein for hypertension and a heart disorder, to 
include atherosclerosis.  As such, any chest pain symptoms that 
results from these disabilities will be compensated for by the 
disability evaluations that will be assigned for those 
disabilities.  Awarding a separate disability evaluation for the 
chest pain symptom alone would constitute prohibited pyramiding.  
38 C.F.R. § 4.14.

The Veteran's statements alone are not sufficient to prove that 
his chest pain is associated with an underlying malady or 
condition for which service connection can be granted.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As he 
is not a physician, the Veteran is not competent to make a 
determination that his chest pain is associated with an 
underlying malady or condition for which service connection can 
be granted.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence of 
record does not show that the Veteran has a current diagnosis of 
a chest pain disability for which service connection can be 
granted.  As such, service connection for chest pain is not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
of record does not show that the Veteran has a current diagnosis 
of a chest pain disability for which service connection can be 
granted, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 56.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a bilateral hand disorder, 
to include arthritis, is reopened; to this extent the appeal is 
allowed.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for 
migraine headaches is denied.

Service connection for diabetes mellitus is granted.

Service connection for hypertension is granted.

Service connection for a heart disorder, to include 
atherosclerosis, is granted.

Service connection for chest pain is denied.


REMAND

With respect to the Veteran's claim of entitlement to service 
connection for a bilateral hand disorder, to include arthritis, 
the Veteran's service treatment records show that, in September 
1986, he complained of right hand and wrist pain for the previous 
three weeks.  After separation from military service, a March 
1994 military hospital report stated that the Veteran complained 
of joint pain in both hands for the previous month.  After 
physical examination, the diagnosis was arthralgia of various 
joints.  The medical evidence of record shows that various 
bilateral hand disorders have been consistently diagnosed since 
March 1994, including a January 2005 private medical record which 
stated that there were arthritic changes apparent in the 
Veteran's bilateral hands.  However, a February 2006 VA medical 
examination report subsequently stated that x-rays of the 
Veteran's bilateral hands showed no abnormalities, and instead 
gave a diagnosis of chronic hand strain.  Accordingly, the 
medical evidence of record shows that the Veteran experienced 
in-service right hand symptoms and reported bilateral hand pain 
within two weeks of separation from military service.  However, 
the medical evidence of record does not clearly indicate whether 
the Veteran has a current diagnosis of arthritis, and there is no 
medical evidence of record which discusses the etiology of any 
"chronic hand strain."  The Board therefore concludes that an 
additional VA examination is needed to determine the existence 
and etiology of a bilateral hand disorder.  38 C.F.R. §§ 3.326, 
3.327 (2010).

With respect to the Veteran's claim of entitlement to service 
connection for hepatitis B, a February 1999 military hospital 
report gave an assessment of "Hepatitis B infection 1990 unclear 
exposure."  In addition, an April 1999 military hospital report 
stated that the Veteran had a history of hepatitis B exposure.  
The assessment was hepatitis B carrier versus persistent.  An 
October 2002 VA general medical examination report simply stated 
that the Veteran had a hepatitis B infection "in the past."  
Accordingly, there is medical evidence of record that the Veteran 
may have had hepatitis B at one time, but the diagnosis is 
unclear as to whether the diagnosis has been active at any point 
relevant to the claim on appeal.  In addition, there is medical 
evidence which suggests that the Veteran contracted hepatitis B 
in 1990, at which time he was in active military service.  As 
such, a medical examination is in order to determine whether the 
Veteran has a current diagnosis of hepatitis B, and if so whether 
it is related to military service.  38 C.F.R. §§ 3.159, 3.326 
(2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any bilateral hand disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
currently diagnosed bilateral hand 
disorder is related to military service.  
Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any hepatitis B found.  The claims file 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
All tests or studies necessary to make 
this determination must be conducted.  
Following a review of the service and 
post-service medical records, the examiner 
must state whether the Veteran has ever 
had hepatitis B at any time since 
September 3, 2002, even if the infection 
is no longer active.  If the Veteran is 
found to have had hepatitis B at any time 
since September 3, 2002, the examiner must 
provide an opinion as to the etiology of 
the hepatitis B infection.  The examiner 
must list and discuss all of the Veteran's 
risk factors.  The examiner must rank the 
risk factors relative to the probability 
that any hepatitis B infection is 
etiologically related to the risk factor.  
Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


